885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory R. JOHNSON, Plaintiff-Appellant,v.Milton R. BAXLEY, Jr., Assistant Defender, Alan HamiltonMurrell, Public Defender, Alfred J. O'Ferrall, III, DeputyPublic Defender, Dene L. Lusby, Chief--Inmate ServiceDivision, Defendants-Appellees.
No. 89-6569.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1989.Decided Sept. 18, 1989.

Gregory R. Johnson, appellant pro se.
John Joseph Curran, Attorney General, James Goldsborough Klair, Office of the Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gregory R. Johnson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Baxley, C/A No. 88-2369-H (D.Md. Feb. 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.